United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF THE ARMY, MATERIEL
COMMAND, Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-656
Issued: October 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 13, 2010 appellant filed a timely appeal from a December 14, 2009 merit
decision of the Office of Workers’ Compensation Program. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On March 13, 2009 appellant, then a 55-year-old sheet metal worker, filed an
occupational disease claim alleging that he sustained neck, shoulder and back soreness while
climbing out of a CH-47 helicopter. He attributed his neck condition to repetitive, all-day
shooting and bucking of rivets with his neck positioned at a 90-degree angle. Appellant first
became aware of his condition on September 1, 2008 and realized its relationship to his work on
January 10, 2009. He did not file a claim “because after a hard day’s work, everybody’s sore,

you go home, take a good hot shower, put on some Ben Gay and rest.” Appellant did not
immediately stop work. For six weeks, starting March 9, 2009, the employing establishment
placed him on temporary limitations that included no pushing, no pulling, no carrying and no
twisting while standing with more than five pounds of force.
In a letter dated March 27, 2009, the Office informed appellant that the evidence
submitted was insufficient to establish his claim and advised him of the type evidence needed to
establish his claim. It requested that he provide a comprehensive medical report from the
treating physician describing symptoms, test results, diagnosis, effect of treatment provided and
the physician’s medically-reasoned opinion on the cause of his condition.
In an April 14, 2009 letter, appellant authorized his attorney to represent him.
additional evidence accompanied the letter.

No

In an April 27, 2009 letter, the employing establishment controverted the claim. It
asserted that appellant implicated a traumatic injury instead of an occupational disease. The
employing establishment also noted that appellant had worked since January 2, 2006 and had
cervical surgery on January 16, 2009.
In a decision dated May 21, 2009, the Office denied appellant’s claim for compensation
benefits. It found that, while the work activity did occur, appellant did not provide sufficient
medical evidence to establish that his cervical condition was caused by the work activity.
On May 27, 2009 appellant requested a telephonic hearing, which was held on
September 9, 2009. At the hearing, he testified that he gradually began to feel soreness a couple
months before September 1, 2008, but sought medical treatment only on that date because the
pain had become unbearable. Appellant advised that there was no single incident that caused his
condition. He stated that he did not have any neck or back problems prior to working for the
employing establishment. Appellant was referred to a neurosurgeon who diagnosed a severe
crushed spinal cord. He did not stop work until January 16, 2009, when he underwent an
operation. Appellant was out of work for six weeks and returned on restricted duty. He
reiterated his belief that his cervical condition was a result of his three-and-a-half-year federal
employment as a sheet metal worker. Appellant estimated that approximately 75 to 80 percent of
riveting work involved lifting at or above shoulder height, with 30 percent of his work comprised
of shooting rivets and the other 70 percent comprised of holding a heavy bucking opposite steel
rivets to flatten them after they are shot from the riveting gun. He described bucking between
100 and 500 rivets for 10 to 16 hours daily. The hearing representative informed appellant that
the record contained no medical evidence and requested that he submit medical records from his
initial treating physician and his surgeon. The hearing representative held the record open for 30
days to allow the submission of medical evidence.
In October 2, 2009 comments, the employing establishment noted that appellant worked a
maximum 10-hour day if he worked overtime; less than 20 percent of riveting work required
overhead lifting; and the average sheet metal worker shot and bucked rivets 15 to 20 percent of
the time. It also described how a person’s body was positioned while working.

2

In a decision dated December 14, 2009, the Office hearing representative affirmed the
May 21, 2009 decision. She found that appellant failed to provide medical evidence
demonstrating that his cervical condition was caused by the accepted work-related activities of
riveting.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disabilities and/or specific conditions for
which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence, which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See S.P., 59 ECAB 184 (2007).

5

See R.R., 60 ECAB ___ (Docket No. 08-2010, issued April 3, 2009) at n.12; Roy L. Humphrey, 57 ECAB 238,
241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 3.

3

ANALYSIS
The evidence supports that appellant performs shooting and bucking of rivets on a daily
basis as part of his job. However, appellant has not submitted any medical evidence to establish
both the existence of his neck, shoulder or back condition or that any condition is causally
related to the shooting and bucking of rivets at work.
The Office first advised appellant of the medical evidence needed to establish his claim in
a March 27, 2009 letter. Appellant did not furnish any medical evidence and the Office denied
his claim on May 21, 2009. At the September 9, 2009 telephonic hearing, the hearing
representative requested that appellant submit medical documentation and allowed 30 days for
submission. The record establishes that appellant did not submit any medical evidence before
the hearing representative’s December 14, 2009 decision. The Board notes that the employing
establishment stated that appellant underwent cervical surgery several months prior to the
submission of his claim. Appellant did not submit any medical records pertaining to treatment of
his condition or a narrative report from a physician addressing how his federal employment
caused or contributed to the need for surgery. In this regard, he has failed to establish a prima
facie claim for compensation.7 Appellant has not submitted any medical evidence diagnosing a
medical condition and explaining how employment factors caused or aggravated a diagnosed
condition. Consequently, he has not met his burden of proof to establish an occupational disease
related to his federal employment as a sheet metal worker.
Although counsel, on appeal, asserts that the Office’s decision is contrary to fact and law,
the Board finds that the Office properly found that appellant did not meet his burden of proof.
CONCLUSION
The Board finds that appellant has not established that he sustained an occupational
disease in the performance of duty.

7

See Donald W. Wenzel, 56 ECAB 156 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

